Title: From George Washington to Matthias Slough, 13 February 1797
From: Washington, George
To: Slough, Matthias


                        
                            Dear Sir, 
                            Philadelphia 13, Feby 1797
                        
                        On Saturday morning I wrote to you by the Post, and in the afternoon I received
                            your letter of the 10th instant.
                        Altho’ I had not intended to have gone to the price of one hundred and Sixty
                            pounds for a pair of Mares for the purpose for wch those purchased were wanted, yet from
                                 & Kreamers account of them,  pleased
                            that you made it, & thank you for doing so.
                        Enclosed, I send you Bank Notes amounting to Six hundred Dollars, to pay for
                                 part for the third one required, which (if obtained at all) I
                            request may be  calculated for active movements than I presume the
                            first two are. Whatever this sum shall fall short of the purchase and incidental expences
                            will be immediately remitted to you and I should be glad to  all three of them
                            here as soon as convenient. If a handsome bay horse, young & well broke to the
                            draught, could readily be   not so, I shall readily acquiesce.
                            Although I shall  .
                        I pray you to accept my thanks for the readiness with which you have complied
                            with my request and the   of the esteem & regard
                            Dear Sir Your obedt 
                        
                        
                            
                                Go: Washington
                            
                            
                        
                    